DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 8/31/2022 have been received and entered into the case. Claims 1-5 have been canceled. Claims 6-9 are pending, Claims 8-9 have been withdrawn, and Claims 6-7 have been considered on the merits. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Withdrawn Rejections
Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of a statement by an attorney of record made in Applicant Arguments/Remarks filed on 8/31/2022.
Rejections of Claims 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al (US 2016/0206733 A1; 7/21/2016) are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al (US 2016/0206733 A1; 7/21/2016) in view of Peneva et al (US 2013/0236600 A1; 9/12/2013) and Dev et al (Oncology (Williston Park). 2017;31(1):23-32.).
The instant claims recite a method for inhibiting cancerous cachexia in an individual comprising administering a fermented milk comprising Lactobacillus delbrueckii subsp. bulgaricus to an individual in need thereof.
Makino teaches a method comprising administering a fermented milk comprising Lactobacillus delbrueckii subsp. bulgaricus to an individual (para 0049, 0095-0096, 0150), wherein the Lactobacillus delbrueckii subsp. bulgaricus is Lactobacillus delbrueckii subsp. bulgaricus OLL1073R-1 (accession number: FERM BP-10741) (para 0070).

Makino does not teach the fermented milk comprising Lactobacillus delbrueckii subsp. bulgaricus is administered to an individual in need for inhibiting cancerous cachexia (claim 6).
However, Makino does teach Lactobacillus delbrueckii subsp. bulgaricus is used in the medical prevention or treatment of a disease and is also used in the maintenance and promotion of health as a food for specified health use or as a general food (para 0053). Peneva teaches compositions comprising probiotic microorganisms and methods of using said compositions (Abstract), wherein suitable microorganisms include Lactobacillus delbrueckii subsp. bulgaricus (para 0044), and said microorganisms are used to treat extraintestinal conditions including cachexia (para 0074). In addition, Dev teaches that cancer patients require routine screening for cachexia (Abstract), that cancer patients show a syndrome of cachexia (p.1 para 1), and that healthcare professionals frequently under-recognize the prevalence of cancer cachexia, which may contribute to delayed treatment of weight loss, often until the refractory stage (p.2 para 3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer a composition comprises Lactobacillus delbrueckii subsp. bulgaricus to an individual in need for inhibiting cancerous cachexia, since Makino and Peneva both disclose compositions comprise Lactobacillus delbrueckii subsp. bulgaricus, Peneva discloses that compositions comprise Lactobacillus delbrueckii subsp. bulgaricus are used to treat cachexia, and Dev discloses that cancer patients show a syndrome of cachexia, and that early cachexia intervention treatments may be beneficial to cancer patients. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references to administer a composition comprises Lactobacillus delbrueckii subsp. bulgaricus to an individual for inhibiting cancerous cachexia with a reasonable expectation of success.

Response to Arguments
Applicant argues that Makino does not mention cancerous cachexia at all, that Makino is silent as to administering fermented milk including Lactobacillus delbruecki subsp. bulgaricus to any individual having cancer or undergoing any kind of cancer treatment. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651